Case 2:19-cv-01310-ODW-GJS Document 36 Filed 11/20/20 Page 1 of 1 Page ID #:1411


  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11     JOSE D. SANCHEZ,                        Case No. 2:19-cv-01310-ODW (GJS)
 12                  Petitioner
 13            v.                                JUDGMENT
 14     RAYMOND MADDEN, Warden,
 15                  Respondent.
 16
 17
 18          Pursuant to the Court’s Order Accepting Findings and Recommendations of
 19    United States Magistrate Judge,
 20
 21          IT IS ADJUDGED THAT this action is dismissed with prejudice.
 22
 23    DATE: November 20, 2020
 24                                        __________________________________
                                           OTIS D. WRIGHT, II
 25                                        UNITED STATES DISTRICT JUDGE
 26
 27
 28
